DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP 2009035615 A) in view of JP 2013173642 A and in view of either Hiraishi et al. (US 6,376,077) or King et al. (US 2005/0014004). A machine translation of Shibata is provided with this Office Action. The machine translation provided by Applicants is used for JP 2013173642 A. 
Regarding claims 1-5, 7-12 and 15, Shibata (Paragraph 9) teaches a near-infrared absorbing adhesive composition and sheet-like layer formed from the composition comprising an adhesive composition with cesium-tungsten composite oxide particles in an acrylic resin pressure-sensitive adhesive. The composition can further comprise dispersants (Paragraph 72), a silane coupling agent (Paragraphs 72 and 156), a crosslinking agent (Paragraph 66) and a solvent 
Shibata does not explicitly disclose the lattice constants for the particles.
JP 2013173642 (Paragraph 1) teaches tungsten oxide fine particles that are transparent in the visible light region and have absorption in the near-infrared region. The tungsten oxide particles can be hexagonal crystal structure cesium tungsten composite oxide particles with x/y and z/y values that meet those of Shibata (Paragraph 32) with a particle size of less than 100 nm (Paragraph 48). The particles can be used with a resin binder (Paragraph 55). The particles have a-axis lattice constants from 7.40575-7.40656 and c-axis constants from 7.61101-7.61242 (Paragraph 51 and Table 1). The particles allow for high visible light transmittance, low infrared transmittance, excellent heat resistance and light resistance and suppressing coloring of the light (Paragraph 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composite oxide particles of JP 2013173642, as the composite oxide particles of Shibata, in order to have specific particles that have been shown by JP 2013173642 to allow for high visible light transmittance, low infrared transmittance, excellent heat resistance and light resistance and suppressing coloring of the light (Paragraph 30).
Shibata in view of JP 2013173642 does not teach a specific silane coupling agent to use. 
Hiraishi (Column 2, lines 35-44) teaches treating inorganic particles with coupling agents to be used in a polymer composition with excellent physical properties and good compatibility (Column 1, line 6-30). The usable silane coupling agents that include both amino groups and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silane coupling agent of Hiraishi, as the silane coupling agent of Shibata in view of JP 2013173642, in order to have specific coupling agents that have been shown to be effective for treating inorganic particles that are used in polymer compositions to provide excellent physical properties and good compatibility.
Alternately, King (Paragraph 1) teaches coupling agents that provide enhanced adhesion. These include silane coupling agents that include amino groups and oxygen and equivalent amino group containing titanate coupling agents (paragraphs 14 and 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either the silane coupling agents of King or the equivalent titanate coupling agents of King, as the coupling agent of Shibata in view of JP 2013173642, in order to have specific coupling agents with enhanced adhesion.
Regarding claim 6, while JP 2013173642 does not specifically disclose the crystallite size of the composite tungsten oxide fine particles, JP 2013173642 discloses that the primary particles are in the Rayleigh scattering region (Paragraph 49) and that Rayleigh scattering realm is with particles of 100 nm or less (Paragraph 48).
Regarding claim 13, JP 2013173642 (Paragraph 64) teaches using a polymer dispersant with the particles. 
Regarding claim 14, Shibata teaches that the composition can further comprise UV absorbers (Paragraph 56), HALS (Paragraph 59) and antioxidants (Paragraphs 60-62).

Regarding claims 19 and 20, both Shibata (Paragraphs 47 and 186) and JP 2013173642 (Paragraph 52) disclose organic solvents. The other components of the adhesive are discussed above. 
Regarding claim 21, Shibata teaches that the composition can further comprise UV absorbers (Paragraph 56), HALS (Paragraph 59) and antioxidants (Paragraphs 60-62).
Allowable Subject Matter
Claims 22-26 are allowed.
Response to Arguments
Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive. 
Applicant amended claims to overcome claim objection and 35 USC 112 (b) rejections of record.
Applicant argues that the lattice constants in Table 1 of JP 2013-173642 are obtained before pulverizing the composite tungsten oxide particles and do not meet the limitation of claim 22 which requires the claimed lattice constants after heat-treatment/pulverizing and submitted Declaration.
	It is agreed, based on the data provided in Declaration, heat-treating/pulverizing the composite tungsten oxide particles in order to produce the lattice constants of the c-axis does affect the properties of the particles. Namely, the lattice constants of the composite tungsten oxide particles after pulverization that fall outside the claimed range of 7.5600 Å to 7.6240 Å 
Applicant argues that based on the present specification, there is a difference between “average particle size” and “dispersed particle size”.
However, Shibata discloses an average dispersed particle size that refers to a volume average particle size. There is no disclosure in Shibata that this average dispersed particle size includes aggregate particles. Therefore, Shibuta meets the average particle size as claimed.
With respect to the data, Applicant argues that superior results and properties are achieved by having the claimed lattice constants produced by pulverization. However, Shibata does disclose lattice constants are presently claimed. Further, the data is not commensurate in scope with the present claims given that there is no requirement in claims 1 and 19 regarding pulverization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al. (US 20190225503) teaches composite tungsten oxide particles having a lattice constant on the c-axis of from 7.56 to 7.61 Å. However, Okada discloses pulverizing the particles after the lattice constant was already obtained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.